Title: To John Adams from Samuel Adams, 10 July 1780
From: Adams, Samuel
To: Adams, John


     
      My dear Sir
      Philadelphia July 10 1780
     
     I wrote to you several Times when I was at Boston, and receivd your Favor by the Marquis de la Fayette. Another, to which you referrd me, has not yet come to hand. This Letter will be deliverd to you by Mr. Searl, a Member of Congress for the State of Pennsylvania. He will be better able to inform you of the State of things here, than I can, who after twelve Months Absence from this City, returned but a few days ago. The People of Massachusetts have at length agreed to the Form of a civil Constitution, in Nothing varying from a Copy which I sent to you by a Son of our Friend General Warren. This great Business was carried through with much good Humour among the People, and even in Berkshire, where some Persons led us to expect it would meet with many Obstructions. Never was a good Constitution more wanted than at this Juncture. Among other more lasting Advantages, I hope that in Consequence of it, the Part which that State must take in the War, will be conducted with greater Attention and better Effect. Who is to be the first Man, will be determind in September, when, if our Newspapers rightly inform us, the new Government is to take Place. The Burden will fall on the Shoulders of one of two Gentlemen whom you know. May Heaven lead the People to the wisest Choice. The first chosen Governor may probably have it in his Power to do more good or more Hurt than any of his Successors.
     The french Fleet is not yet arrived. Perhaps their long Passage may turn out for the best. An earlier Arrival might have found us not altogether prepared to cooperate with them to the best Advantage. I now think we shall be ready to joyn them. One would think the Exertion which America might make with such Aid, would rid us of British Barbarians. I hope this will be a vigorous and an effective Campaign. I left Massachusetts exceedingly active in filling up their Battalions by Drafts, besides raising 4000 Militia for the Service.
     Mr. Laurens arrived here from the Southward a few Days past. He will speedily embark for Holland to prosecute a Business which you are not unacquainted with.
     
      Adieu my dear Sir, yr affectionate Friend,
      S A
     
     
    